—Judgment, Supreme Court, Bronx County (Bertram Katz, J., and a jury), entered August 5, 1997, awarding plaintiffs structured damages based on the principal sum of $960,000, as reduced by the trial court from $1.6 million, unanimously affirmed, without costs.
The jury’s finding that the infant plaintiff ingested paint containing lead, and as a result suffers from hyperactivity, attention deficit disorder and loss of cognitive function, and will likely suffer from kidney, liver and hearing dysfunctions, is not against the weight of the evidence. Defendant’s present argument challenging the methodology used by plaintiffs’ experts was waived by the absence of timely objection on that ground (Horton v Smith, 51 NY2d 798), and was not cured by a motion to strike the testimony at the close of the case (see, Rubio v Reilly, 44 AD2d 592). We find that the award, as reduced, does not deviate materially from what is reasonable compensation (cf., Miller v Beaugrand, 169 AD2d 537, lv denied 77 NY2d 810; Hancock v 330 Hull Realty Corp., 225 AD2d 365). We have considered defendant’s remaining arguments and find them to be unavailing. Concur — Sullivan, J. P., Rosenberger, Wallaeh and Tom, JJ.